Title: To Alexander Hamilton from Oliver Wolcott, Junior, 20 December 1791
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Treasury DepartmentComptrollers Office.20th: December 1791.
Sir,
On examining the Accounts of Vincent Redman, Collector of the Customs, for the District of Yeocomico River, in the State of Virginia, for the Quarter ending 31st: March 1791, it appears, that he has charged duties on the Sloop Maria, an American Coasting Vessel, under Twenty Tons burthen at the rate of six cents per Ton, per Annum, to the amount of Ninety Cents.
As the Collection of those duties seems to have been made contrary to the intent of your Circular Letter to the Collectors, dated 30th: November 1789; I have taken the liberty to submit the circumstance to your consideration.
I am &ca:

O: W: Jr:

